DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzen et al. (hereinafter “Lorenzen”, WO2016/014365).
As per claim 1, Lorenzen disclosed a system (see at least fig. 5A) for use of a pharmaceutical product, comprising a container (see at least fig. 2A/no. 20, fig. 5A/no. 5A & 5B) accommodating a pharmaceutical product, the container being a universal container configured to interface with a plurality of medical of different types and 
As per claim 2, Lorenzen disclosed the pairing-specific information comprises, for each of the plurality of medical devices, at least one of an identification of the respective medical device, an identification of a user to which the respective medical device is assigned, and at least one control parameter for controlling a function specific to the respective medical device (see at least claim 91).
As per claim 3, Lorenzen disclosed the identification of the respective medical device and/or the at least one control parameter is specific to the respective medical device or specific to a device type of the respective medical device (see at least claim 91).

As per claim 7, Lorenzen disclosed the medical device is an administration device, and wherein performing the medical procedure comprises performing administration of the pharmaceutical product in accordance with the at least one usage-related parameter, and, wherein the administration device is an injection device, and wherein performing the administration comprises injecting a patient with the pharmaceutical product (see at least claims 91 and 93-94).
As per claim 8, Lorenzen disclosed the at least one usage-related parameter is an administration-related parameter and comprises at least one of: a prescribed dosage of the pharmaceutical product, a prescribed date and/or time at which the pharmaceutical product is to be administered, a prescribed frequency and/or interval at which the pharmaceutical product is to be administered, a prescribed route of administration according to which the pharmaceutical product is to be administered, and a prescribed location and/or geographical region at which the pharmaceutical product is to be administered (see at least claim 91, 0388-0391).
As per claim 9, Lorenzen disclosed the memory of the container further stores usage-related information about the pharmaceutical product accommodated in the 
As per claim 10, Lorenzen disclosed the memory of the container further stores non-usage-related information about the pharmaceutical product accommodated in the container, the non-usage-related information including at least one of a unique identification of the pharmaceutical product, a certificate of authenticity of the pharmaceutical product, at least one storage condition for the pharmaceutical product, an expiry date of the pharmaceutical product, an identification of a manufacturer of the pharmaceutical product, an identification of a physician who prescribed the pharmaceutical product, an identification of a distributor of the pharmaceutical product, and an identification of a batch in which the pharmaceutical product was produced (see at least claim 91).
As per claim 11, Lorenzen disclosed the memory (see 0755, 0094-0095, 0101, 0114-0116, and throughout the reference) of the container further stores at least one file containing additional information about the pharmaceutical product and/or a link/Carelink to a website providing additional information about the pharmaceutical product (see 0509-0510, 0519-0520, 0584, and throughout the reference).
As per claim 14, Lorenzen disclosed a remote server, wherein the medical device is configured to communicate with the remote server via wireless communication, preferably WLAN or Bluetooth communication (see at least 0643-0646).

As per claim 16, Lorenzen disclosed a container as rejected in claim 1,
As per claim 17, Lorenzen disclosed a medical device as rejected in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzen et al. (hereinafter “Lorenzen”, WO2016/014365).
 As per claims 12-13, Lorenzen disclosed such memory to stores relevant medicals information and user identification for authorized user (see 0755) but not explicitly disclose that only such authorizer user(s) can access patient medical records. However, it is obvious to safeguard patient medical records that only authorized medical personnel can access such medical records.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzen et al. (hereinafter “Lorenzen”, WO2016/014365) and in view of Tsoukalis (EP2987517).
As per claim 4, Lorenzen does not explicitly such utilization of NFC for pairing. However, in the same field of endeavor, Tsoukalis disclosed such utilization of NFC (see at least 0041) in order to ascertain a fast and secure communications link
As per claim 5, the combination medical system of Lorenzen and Tsoukalis further disclose that the medical device comprises a communication unit, and wherein pairing-specific information is writable from an external configuration device to the medical device via the communication unit, and wherein the communication unit is an NFC unit included in the medical device (see at least Tsoukalis, 0099).

Response to Arguments
Applicant's arguments filed on 05/04/20 have been fully considered but they are not persuasive.
Regarding claims 1 and 16-17, the applicant stated that, “Lorenzen fails to teach or suggest that the different types of plurality of medical devices are selected from the group consisting of a syringe type, an automated injection device type, a patch pump device type and a reconstitution device type. Applicant therefore respectfully submits that independent Claims 1, 16 and 17, as well as dependent Claims 2-3, 6-10 and 14-15 depending therefrom, are not anticipated by the teachings of Lorenzen and, therefore, should be allowed”. In response to the applicant Lorenzen discloses any other suitable delivery device(s) can be utilized, e.g. injection device, syringe, etc.. (see at least 0374). Therefore, the rejection is proper.
Regarding claims 11-12, the applicant asserting that the invention as recited in the claims is unpatentable over Lorenzen in view of official notice. In response to the applicant, see rejection above in claims 11-13, Lorenzen disclose such Carelink website in providing additional information about the pharmaceutical product and it is obvious that only authorized medical personnel can have access patient’s medical records. Therefore, the rejection is proper.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

February 13, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2649